                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                            :
IN RE:                                      :
      OBE E. JOHNSON                        :
                                            :      CIVIL ACTION NO. 21-CV-0086
                                            :

                                           ORDER

        AND NOW, this 29th day of April, 2021, Plaintiff Obe E. Johnson having filed an

Application to Proceed In Forma Pauperis (ECF No. 5), Prisoner Trust Fund Account Statement

(ECF No. 6), and letter Complaint (ECF No. 1), and for the reasons set forth in the Memorandum

accompanying this Order, it is ORDERED that:

        1.      The Clerk of Court is DIRECTED to REOPEN this matter.

        2.      The Court’s Order filed on March 23, 2021 (ECF No. 4) dismissing Johnson’s

case without prejudice for failure to prosecute is VACATED.

        3.      Johnson’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE

for lack of Article III jurisdiction.

        4.      The motion to proceed in forma pauperis (ECF No. 5) is DENIED AS MOOT.

        5.      The Clerk of Court is DIRECTED to CLOSE this case.


                                            BY THE COURT:

                                             /s/ John Milton Younge
                                            JOHN M. YOUNGE, J.
